Citation Nr: 1543407	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at The Villages Regional Hospital (VRH) from December 30, 2012 to December 31, 2012 consisting of co-payments from Medicare Part A coverage. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran has unverified active service from January 1962 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January and February 2013 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied medical reimbursement. 

This case was previously before the Board in May 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.
 
2.  The Veteran was hospitalized at VRH from December 25, 2012 to December 31, 2012 for treatment of a myocardial infarction (MI) and renal failure. 

3.  VA has authorized payment or reimbursement for medical expenses incurred during the Veteran's private hospitalization from December 25, 2012 to December 29, 2012.

4.  The Veteran has health insurance coverage through Medicare Part A which has paid its share for the private hospitalization from December 30, 2012 to December 31, 2012, leaving deductibles and co-payments for which the Veteran is responsible.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided at VRH from December 30, 2012 to December 31, 2012 are not met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The Veteran was afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.   In addition, the Board finds that VA has complied with the May 2015 remand orders of the Board.  In response to the remand, VA contacted the Veteran in June 2015 and clarified the specific expenses for which he was seeking reimbursement.  The record also contains January 2013 and February 2013 letters notifying the Veteran of the initial denial of the claim(s) for reimbursement of private medical expenses.  Finally, the AOJ provided a summary and clarification of the private expenses paid by VA in June 2013.  Accordingly, the Board will proceed to the merits of the appeal.


Claim for Reimbursement of Private Medical Expenses

The Veteran contends that reimbursement is warranted for private medical expenses incurred from December 30, 2012 to December 31, 2012 at VRH.  Although this case was initiated in response to the denial of reimbursement for private medical expenses incurred during the period from December 25, 2012 to December 31, 2012, the Agency of Original Jurisdiction (AOJ) awarded reimbursement for the period from December 25, 2012 to December 29, 2012 in the June 2013 supplemental statement of the case (SSOC).  The June 2013 award also included payment of expenses associated with the Veteran's ambulance transportation on December 25, 2012.  Thus, the current appeal is limited to the reimbursement of private medical expenses incurred at VRH from December 30, 2012 to December 31, 2012.  The Veteran clarified in June 2015 that he was only seeking reimbursement of co-payments paid during this period of hospitalization. 

On December 25, 2012, the Veteran was transported by ambulance to the emergency room (ER) of VRH with complaints of shortness of breath and chest pain.  Testing established he was experiencing an acute MI and a heart catheterization was performed with a stent placed in the left coronary artery.  He was then admitted to the intensive care unit (ICU) for observation.  The Veteran was cleared for discharge from a cardiac standpoint on December 28, 2012, but remained hospitalized until December 31, 2012 for inpatient dialysis to treat contrast-induced renal failure caused by the heart catheterization procedure.  At the time of his hospitalization, the Veteran had Medicare Part A insurance coverage. 

As noted above, this appeal originates from the AOJ's denial of reimbursement for private medical expenses incurred during the Veteran's entire period of hospitalization from December 25, 2012 to December 31, 2012.  In June 2013, the AOJ determined that reimbursement was appropriate for the period from December 25, 2012 to December 29, 2012.  The Veteran contends that reimbursement is now warranted for co-payments paid during his hospitalization from December 30, 2012 to December 31, 2012. 

There are two basic avenues for obtaining reimbursement of medical costs for emergency treatment rendered at a non-VA medical facility and not previously authorized by VA.  Under 38 U.S.C.A. § 1728, VA payment or reimbursement for emergency treatment may be made to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability or those who are or will be a participants in a vocational rehabilitation program.  In this case, the Veteran had no service-connected disability and was not a participant in a VA vocational rehabilitation program.  Thus, he is not eligible for reimbursement of his medical expenses under 38 U.S.C.A. § 1728 and its enabling regulation 38 C.F.R. § 17.120.

VA may also reimburse a veteran, the health care provider who furnished the services, or the individual who paid for the services for the reasonable value of emergency treatment in a non-VA facility under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000  -- § 17.1008 if all the following criteria are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 
(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 U.S.C. § 1725; 38 C.F.R. § 17.1002.

The Veteran clarified in a June 2015 contact with the AOJ that he was seeking reimbursement for co-payments incurred during his hospitalization at VRH from December 30, 2012 to December 31, 2012.  By its very nature, a co-pay suggests that there was a third party available to pay or at least defray the cost of an individual's treatment.  The AOJ determined that the Veteran was covered by Medicare Part A insurance at the time of his private hospitalization and the Veteran confirmed the coverage in the May 2013 substantive appeal.  While VA regulations provide that VA may act as a secondary payer in certain circumstances, 38 C.F.R. § 17.1005(f) specifically provides that VA will not reimburse a claimant for any deductible, co-payment, or similar payment that the Veteran owes a third party.  
The Board is sympathetic to the Veteran's position, but the law is clear.  There is no legal basis permitting him to recover emergency medical expenses consisting of co-payments to a third party during the period from December 30, 2012 to December 31, 2012.  

In sum, the Veteran is ineligible for consideration under 38 U.S.C.A. § 1728  since the private medical treatment did not concern a service connected disability or program of vocational rehabilitation.  Moreover, he is not eligible for consideration under 38 U.S.C.A. § 1725 for the repayment of co-pays incurred during his hospitalization from December 30, 2012 to December 31, 2012 as had insurance coverage under Medicare.  The law is dispositive of the issue and, therefore, the appeal must be denied.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at VRH from December 30, 2012 to December 31, 2012 consisting of co-payments from Medicare Part A coverage is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


